Exhibit No.37/09 IAMGOLD ANNOUNCES MERREX WARRANTS EXERCISED Toronto, Ontario, November27, 2009 – IAMGOLD Corporation(“IAMGOLD” or “the Company”) today announced it has acquired an additional 4,285,714 common shares of Merrex Gold Inc. (“Merrex”) (MXI: TSXV) by exercising all4,285,714 warrants it had acquired as part of the Option Agreement with Merrex in respect ofthe Siribaya Gold project in Mali, West Africa, announced on December 23, 2008. The price paid to exercise each warrant was C$0.45,for a total investment ofC$1,928,571.30. IAMGOLD now owns 8,571,428 common shares of Merrex or approximately 10.64% (non-diluted) and 8.88% (diluted) of the issued and outstanding common shares of Merrex, as of the date hereof. The common shares of Merrex acquired by IAMGOLD were acquired for investment purposes.IAMGOLD does not have any present intention to acquire ownership of, or control over, additional securities of Merrex.It is the intention of IAMGOLD to evaluate its investment in Merrex on a continuing basis and such holdings may be increased or decreased in the future. For further information please contact: IAMGOLD Corporation: Tamara
